Citation Nr: 1206052	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-07 741	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to March 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO decision that found that the Veteran did not satisfy the basic eligibility requirements for the receipt of VA nonservice-connected pension benefits.  

In a March 2011 statement, the Veteran raised the issue of whether new and material evidence has been received to reopen claims of service connection for back disability, left ankle disability, neck disability, residuals of head injuries, to include a traumatic brain injury and headaches; and psychiatric disability.  He also raised the issue of entitlement to increased ratings for his right and left knee disabilities.  In addition, in December 2011 written argument, his representative appeared to raise the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, as well as the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  None of these issues is before the Board, and each is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran did not serve in the active military, naval, or air service during a period of war.  


CONCLUSION OF LAW

The Veteran does not meet the threshold eligibility requirements for the receipt nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2011).  A Veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions:  (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The Vietnam era and the Persian Gulf War are considered periods of war.  38 U.S.C.A. § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning August 2, 1990, and continuing to the present.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i) (2011).  

VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

Here, the Board finds that the evidence indicates that the Veteran completed more than 90 days of active service.  The Veteran's period of active service, however, was not completed during a period of war.  The Veteran claims entitlement to nonservice-connected pension benefits based upon active service from November 1982 to March 1984.  The Board notes that service from November 1982 to March 1984 falls after the Vietnam Era and before the beginning of the Persian Gulf War.  There is no indication that the service information pertinent to the Veteran is incorrect, and service department verification of service indicates no wartime service.  Therefore, he does not have the qualifying wartime service to render him eligible for nonservice-connected pension benefits under the law.  

In sum, the Veteran's service does not meet the threshold criteria for basic eligibility for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  He did not serve in active military, naval, or air service for 90 days or more during a period of war.  The record also does not reflect that that the Veteran served during a period of war and was discharged or released from service for a service-connected disability, nor does the record indicate that he should have received such a discharge.  He is not shown to have served on active duty for a period of 90 consecutive days or more which began or ended during a period of war.  Finally, the Veteran did not serve on active duty during more than one period of war for an aggregate 90 days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran's service does not meet the criteria described, he does not meet the basic eligibility requirements for nonservice-connected pension, and the claim must be denied based upon a lack of entitlement under the law.


ORDER

Basic eligibility for entitlement to nonservice-connected pension benefits not having been established, the appeal is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


